                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JUSTIN ROY FORD                                                                      PLAINTIFF

v.                                   Civil No. 4:18-cv-04153

JAIL ADMINISTRATOR CHRIS WOLCOTT,
Sevier County Detention Center; SHERIFF
ROBERT GENTRY, Sevier County, Arkansas;
DEPUTY DAVID STINSON; DANA GENTRY,
Bondsman; CHIEF OF POLICE SCOTT
SIMMONS, De Queen Police Department;
OFFICER JUSTIN GENTRY; DEPUTY CHET
STUBS; NURSE SHARON FLOURNEY; DR.
STEVEN FOLTZ; SOUTHERN HEALTH
PARTNERS; J.E. BONDING, INC.; and ASSISTANT
JAIL ADMINISTRATOR TERRY HERNEDEZ                                                DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff’s Motion to Compel (ECF No. 52) and Defendants J.E.

Bonding, Inc. and Dana Gentry’s Motion to Take Deposition. (ECF No. 56). Defendants have

filed a Response in Opposition to Plaintiff’s Motion to Compel. (ECF No. 54). The Court has

determined no response from Plaintiff is necessary to rule on the Motion to Take Deposition.

       On March 4, 2019, the Court entered an Initial Scheduling Order directing Defendants to

provide Plaintiff with copies of incident reports and other documents referenced in Plaintiff’s

complaint, including photographs, and video footage by April 18, 2019. (ECF No. 47). The Order

states that following these disclosures, the parties may engage in discovery. In their Response to

Plaintiff’s Motion to Compel (ECF No. 54), Defendants represent they will provide Plaintiff with

responses to his discovery requests within the time provided for in the Federal Rules of Civil

Procedure and in accordance with the Court’s scheduling order. Accordingly, Plaintiff’s Motion

to Compel (ECF No. 52) is DENIED.
                                                1 
 
       As for Defendants’ motion to take Plaintiff’s deposition, the Court’s Initial Scheduling

Order grants Defendants leave to take the deposition of Plaintiff pursuant to Fed.R.Civ.P.

30(a)(2)(B). Accordingly, Defendants Motion to Depose Plaintiff (ECF No. 56) is GRANTED.

       Defense counsel shall provide Plaintiff with notice of the date of the deposition in the form

provided in Rule 30(b)(1) and such notice shall be deemed sufficient if the notice is mailed to

Plaintiff at least fifteen (15) days prior to the scheduled date for the deposition. The failure of

Plaintiff to attend, be sworn, and answer appropriate questions may result in sanctions, including

dismissal of this lawsuit pursuant to Fed.R.Civ.P. 37.

       Because Plaintiff is incarcerated, defense counsel shall send a copy of this order, the

Court’s Initial Scheduling Order (ECF No. 47), and the notice of deposition to the appropriate

prison/jail official of the institution where Plaintiff is confined. This official shall allow Plaintiff

to have his legal materials relating to this case in his possession during the deposition.

       IT IS SO ORDERED this 18th day of April 2019.

                                               /s/ Barry A. Bryant
                                               HON. BARRY A. BRYANT
                                               UNITED STATES MAGISTRATE JUDGE




                                                   2 
 
